DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment of claim 36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fein (PN 3211944).
With regards to claim 21, Fein teaches a device comprising an extrusion head (Fig. 1, welding apparatus extrudes electrode E through a channel and out of an orifice towards a work surface) having a first longitudinal axis that extends in a direction along which a build material (E) is extruded and a gripper (spring elements 31) configured to apply at least two opposing lateral forces to the build material and is configured to move along the longitudinal axis in a first and second direction towards and away from the extrusion orifice (col 3 ln 67-col 4 ln 6).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 22, Fein teaches that the gripper includes a first surface portion and a second surface portion that apply the at least two opposing lateral forces (Fig. 2, 3, see plurality of elements separated by slots 33).
With regards to claim 23, Fein teaches a hollow clamping ring that fully surrounds or forms a collar on the work piece (Fig. 2, 3) which is interpreted to read upon a collet.
With regards to claims 26 and 28, Fein teaches that the device comprises a tube (11) having an inner surface configured to contact the gripper elements via springs (43) (annulus 45 interpreted as the gripping element comprising a .

Claim(s) 21-25 and 36-40 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koveshnikov (PN 4165829).
With regards to claim 21, Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 22, Koveshnikov teaches that the gripper includes a first surface portion and second surface portion (portions around the aperture (8) through which material is clamped) that apply opposing lateral forces to clamp and allow the element to push the material.
With regards to claim 23, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claims 24 and 25, Koveshnikov teaches a helically threaded hollow guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis and through which material is passed.
With regards to claim 36, Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  Koveshnikov teaches that the device comprises an actuator (21) which can change the orientation of a given clamp and thus change whether the clamp moves relative to the rod of material in either the first or second direction or applies opposing lateral forces to the rod so that the rod moves in conjunction with the gripper towards the extrusion head (Fig. 6, 9).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 36 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for 
With regards to claim 37, Koveshnikov teaches that the longitudinal axis extends in a direction along which the rod of material is extruded (Fig. 4-6).
With regards to claim 38, Koveshnikov teaches the first and second directions being towards and away from the head (Fig. 4-6).
With regards to claim 39, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claim 40, Koveshnikov teaches a helically threaded guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis.


Claim(s) 21-27 and 29-34 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsu (Pub No 2017/0189982).
With regards to claim 21, Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a gripper (collet 123) applying opposing lateral forces via tines (124) wherein the gripper is designed such that when actuated by drive (125) the clamps move in a first and second direction towards and away from the extrusion orifice (Fig. 9a, 9b, ¶ 0046) relative to the extrusion head.  
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 21 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claims 22 and 23, Hsu teaches a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open Fig. 9A) and a configuration in which the opening has a second width smaller than the first (closed Fig. 9b).
With regards to claim 24, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 25, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 26 and 27, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 29, Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein 
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 29 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02.
With regards to claim 30, Hsu teaches that the device has a longitudinal axis that extends along the rod of material and the collet is configured to move along the axis in a first and second direction towards and away from the orifice (Fig. 9A, 9B).
With regards to claim 31, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 32, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 33-34, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 29-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Hsu (Pub No 2017/0189982).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament 
In a similar field of endeavor, Hsu teaches a device for linear feeding of an elongated material.  Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a gripper (collet 123) applying opposing lateral forces via tines (124) wherein the gripper is designed such that when actuated by drive (125) the clamps move in a first and second direction towards and away from the extrusion orifice (Fig. 9a, 9b, ¶ 0046) relative to the extrusion head.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Hsu in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches using any of a variety of known mechanisms prompting one of ordinary skill to look to related art.
With regards to claims 22 and 23, Hsu teaches a collet (collet 123) applying opposing lateral forces via tines (124) to a rod of material (42) wherein the collet has a first configuration in which the opening has a first width (open 
With regards to claim 24, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 25, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 26 and 27, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 29, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Hsu teaches a device for linear feeding of an elongated material.  Hsu teaches a device comprising an extrusion head (Abstract, Fig. 2, Fig. 9b, welding apparatus extrudes material (42) through a channel and out of an orifice towards a work surface) and a collet (collet 123) 
With regards to claim 30, Hsu teaches that the device has a longitudinal axis that extends along the rod of material and the collet is configured to move along the axis in a first and second direction towards and away from the orifice (Fig. 9A, 9B).
With regards to claim 31, Hsu teaches a lead screw (helically threaded element 125) coupled to the collet and configured to cause the collet to move (Fig. 9b).
With regards to claim 32, Hsu teaches the lead screw has a hollow core through which material feeds (Fig. 9b).
With regards to claims 33-34, Hsu teaches that the device comprises a tube having an inner camming surface (128) which acts upon the collet to transition between the opened and closed positions (Fig. 9b, ¶ 0046).
With regards to claim 35, the tube and extrusion head of Hsu are distinct parts and as such are separable and/or would be obvious to make separable to .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Hsu (Pub No 2017/0189982) as applied to claim 26 above, and further in view of Maruyama et al. (PN 6705789).
With regards to claim 28, Mark in view of Hsu teaches a device for linearly advancing an elongated material using a collet and a camming tube, but does not explicitly teach that the tube is configured to move along the longitudinal axis relative to the extrusion head.  Hsu teaches that the device functions similar to a mechanical pencil collet system (¶ 0046).
In a similar field of endeavor of advancing elongated materials through the use of a collet feeding mechanism, Maruyama teaches an improved device for the support and feeding of materials using a collet (Abstract, Fig. 1-4).  Maruyama teaches including a slide member (10) which is contoured to cause the collet to expand or retract based upon relative movement therewith and is configured to move in the longitudinal direction relative to the outlet of the device (Abstract, Fig. 1-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the improved collet and sliding tube design of Maruyama in the device of Mark in view of Hsu as Hsu teaches that the device is similar to that of a mechanical pencil presenting a .


Claims 21-25 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Koveshnikov (PN 4165829).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other pressure, etc. (¶ 0009).  While Mark teaches that a variety of known linear feed mechanisms Mark does not explicitly teach an example of a pair of conveyors or feeding track.
In a similar field of endeavor, Koveshnikov teaches a device for linear feeding of an elongated material.  Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion 
With regards to claim 22, Koveshnikov teaches that the gripper includes a first surface portion and second surface portion (portions around the aperture (8) through which material is clamped) that apply opposing lateral forces to clamp and allow the element to push the material.
With regards to claim 23, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claims 24 and 25, Koveshnikov teaches a helically threaded hollow guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis and through which material is passed.
With regards to claim 36, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other 
In a similar field of endeavor, Koveshnikov teaches a device for linear feeding of an elongated material.  Koveshnikov teaches a device comprising an extrusion head (Fig. 4-6, 9, welding apparatus extrudes material (2) through a channel and out of an orifice towards a work surface) and a gripper (clamp plate elements 7) wherein the clamp elements are designed such that when actuated by drive (6) the clamps move in a first and second direction towards and away from the extrusion orifice (col 8 ln 10-26, reciprocation) relative to the extrusion head.  Koveshnikov teaches that the device comprises an actuator (21) which can change the orientation of a given clamp and thus change whether the clamp moves relative to the rod of material in either the first or second direction or applies opposing lateral forces to the rod so that the rod moves in conjunction with the gripper towards the extrusion head (Fig. 6, 9).
With regards to the limitation in the preamble that the device is “for additive manufacturing”, this limitation is interpreted as a recitation of purpose or intended use of the device.  The body of claim 36 fully and intrinsically sets forth all of the structural limitations of the claimed invention and thus the limitation “for additive manufacturing” is not interpreted as a positive limitation.  See MPEP 2111.02. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Koveshnikov in the device of Mark as both relate to linear feed mechanisms of 
With regards to claim 37, Koveshnikov teaches that the longitudinal axis extends in a direction along which the rod of material is extruded (Fig. 4-6).
With regards to claim 38, Koveshnikov teaches the first and second directions being towards and away from the head (Fig. 4-6).
With regards to claim 39, Koveshnikov teaches that the clamps are collars by having an aperture (8) for passage of the material and thus are interpreted to read upon a collet.
With regards to claim 40, Koveshnikov teaches a helically threaded guide member (36) in contact with the gripper (Fig. 10) configured to cause the gripper to move along the longitudinal axis.


Claims 21-23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (Pub No 2014/0328963) in view of Fein (PN 3211944).
With regards to claim 21, Mark teaches a device for moving build material (filament) in a three-dimensional printing system (Abstract) in which the filament is fed with one or more linear feed mechanisms along a path towards an extrusion head (Fig. 1b, 1c, ¶ 0009).  Mark teaches that the linear feed mechanism may be one of a variety of feed mechanisms including a pair of frictional rollers or conveyors, a feeding track, gravity, hydraulic or other 
In a similar field of endeavor, Fein teaches a device for linear feeding of an elongated material.  Fein teaches a device comprising an extrusion head (Fig. 1, welding apparatus extrudes electrode E through a channel and out of an orifice towards a work surface) having a first longitudinal axis that extends in a direction along which a build material (E) is extruded and a gripper (spring elements 31) configured to apply at least two opposing lateral forces to the build material and is configured to move along the longitudinal axis in a first and second direction towards and away from the extrusion orifice (col 3 ln 67-col 4 ln 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize the linear feed mechanism of Fein in the device of Mark as both relate to linear feed mechanisms of elongated materials presenting a reasonable expectation of success, and Mark teaches using any of a variety of known mechanisms prompting one of ordinary skill to look to related art.
With regards to claim 22, Fein teaches that the gripper includes a first surface portion and a second surface portion that apply the at least two opposing lateral forces (Fig. 2, 3, see plurality of elements separated by slots 33).
With regards to claim 23, Fein teaches a hollow clamping ring that fully surrounds or forms a collar on the work piece (Fig. 2, 3) which is interpreted to read upon a collet.
With regards to claims 26 and 28, Fein teaches that the device comprises a tube (11) having an inner surface configured to contact the gripper elements via springs (43) (annulus 45 interpreted as the gripping element comprising a plurality of springs) and cause the gripping element to apply the at least two opposing lateral forces as the gripper moves in relation to the tube in the first direction (Fig. 1, col 3 ln 22-46).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument regarding Fein, applicant summarily states that Fein does not teach a gripper configured to apply at least two opposing lateral forces to the build material and advance and retract with respect to an extrusion head.  The rejection presented in the Non-Final Office action and reproduced above sets forth that Fein teaches these elements.  Applicant has not provided a specific argument against the application of Fein or pointed to any particular error in the rejection.  Applicant’s argument is therefore not persuasive.
With regards to applicant’s argument regarding Koveshnikov and Hus, similar to the argument presented against the application of Fein to the claims, applicant asserts that the references do not teach the claimed subject matter without a detailed response pointing out a particular error in the rejection.  Applicant’s argument is therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742